Opinión concurrente de la
Jueza Asociada Señora Fiol Matta.
Concurro en la decisión del Tribunal porque claramente no hubo cambio en el beneficiario de la póliza de seguro de vida en este caso, pero me veo en la obligación de aclarar *85que los hechos ante nuestra consideración no nos requie-ren elaborar una nueva norma sobre el efecto de la cesión de una póliza de seguro con beneficiario de carácter revocable. En cualquier caso, la elaboración de una nueva norma en cuanto a esto correspondería a la Rama Legisla-tiva y no a la Rama Judicial.
I
El Art. 11.250 del Código de Seguros de Puerto Rico, 26 L.P.R.A. sec. 1125, establece que:
Todo contrato de seguro deberá interpretarse globalmente, a base del conjunto total de sus términos y condiciones, según se expresen en la póliza y según se hayan ampliado, extendido, o modificado por aditamento, endoso o solicitud adherido a la póliza y que forme parte de ésta.
Al amparo de este artículo, la cesión de la póliza de se-guro de vida es un contrato cuyos términos forman parte de la póliza misma. Además, se colige del Art. 11.250, supra, que los cambios que pueda ocasionar una cesión sobre la póliza deben surgir en primera instancia de la voluntad de las partes y evaluarse a la luz de ésta, según recogida en el contrato de cesión. Con este artículo, el Código de Seguros de Puerto Rico reconoce la voluntad de las partes como el ente directivo en la interpretación de los contratos de seguros y en la ejecución de éstos.
Otras disposiciones del Código de Seguros de Puerto Rico confirman esta apreciación. Dicho Código, en su Art. 11.300 (26 L.P.R.A. sec. 1130),(1) dispone que el asegurador *86quedará exonerado si paga a la persona designada en la póliza o por la cesión como la persona con derecho a recibir el pago. Por su parte, el Art. 11.280 (26 L.P.R.A. sec. 1128),(2) establece que la cesión da al asegurador el dere-cho a tratar al cesionario como dueño o depositario de la póliza en conformidad con los términos de la cesión. De estos dos artículos se desprende claramente que en casos de cesión el pago de los beneficios de la póliza se hará se-gún quede establecido por la póliza original o por el con-trato de cesión.
Hemos sostenido reiteradamente que cuando los térmi-nos, las condiciones y las exclusiones de un contrato de seguros son claros, específicos y no dan margen a ambigüe-dades o a diferentes interpretaciones, éstos deben hacerse valer en conformidad con la voluntad de las partes, pues en ausencia de ambigüedad las cláusulas del contrato son obligatorias. López v. Atlantic Southern Ins. Co., 158 D.P.R. 562 (2003); Martínez Pérez v. U.C.B., 143 D.P.R. 554, 563 (1997).
En este caso, el contrato de cesión, que es parte del con-*87trato de seguro, es claro en cuanto a los efectos de la cesión sobre el estado futuro de los beneficiarios de la póliza. El contrato de cesión entre el Sr. Alberto Ruisánchez Mayoral y Alfa Casting, Corp. estableció que la transferencia de la póliza no representaría un cambio en la condición de los beneficiarios designados al momento de la cesión ni cons-tituiría una transferencia de los intereses de ninguno de los beneficiarios al cesionario, excepto en lo que pudiera haber provisto el asegurado en el contrato de seguro original. También dispuso el contrato de cesión que nada de lo anterior excluía la capacidad del cesionario de revocar la de-signación de los beneficiarios de la póliza.C3) En ausencia de un cambio en el beneficiario de la póliza luego de la cesión y ante la inexistencia de una cláusula en el contrato de seguro original que transfiriera de alguna forma los in-tereses de los beneficiarios, la única conclusión es que en este caso no hubo cambio en el beneficiario de la póliza por efecto del contrato de cesión del seguro.
*88h-l h-I
La opinión concurrente de la Jueza Asociada Señora Ro-dríguez Rodríguez sostiene que la cesión de una póliza con-lleva necesariamente el cambio de beneficiario a favor del cesionario a menos que el contrato especifique lo contrario. Con ello relega a un segundo puesto la voluntad de las partes, en vez de colocarla en el puesto primario que le corresponde, como hemos hecho siempre y como lo ordena el propio Código de Seguros de Puerto Rico.
No sólo me parece innecesaria la norma así propuesta, sino que discrepo de la interpretación del referido Art. 11.280 del Código de Seguros de Puerto Rico en que se fundamenta. En su opinión concurrente, la compañera Jueza Asociada sostiene que la prohibición en ese artículo de la cesión de pólizas con designación de beneficiario irrevocable implica, no sólo que la única póliza cedible es aque-lla con un beneficiario revocable, sino que al cederse ésta, el antiguo beneficiario queda automáticamente rempla-zado por el cesionario. Fundamenta su conclusión, básica-mente, en la diferencia entre la expectativa del beneficiario de carácter revocable y la expectativa del beneficiario de carácter irrevocable. No coincido con este razonamiento.
Sin duda, la expectativa del beneficiario con carácter revocable es mucho menor que la del que tiene carácter irrevocable. Sin embargo, ello no conlleva necesariamente que el beneficiario de carácter revocable no tenga ningún interés que deba ser protegido por el ordenamiento o por el asegurado. Tanto es así, que en este caso una mayoría de este Tribunal protegió el interés de la beneficiaría preser-vado por el asegurado en el contrato de cesión. Por lo tanto, la prohibición de la cesión de pólizas con beneficiarios irre-vocables no excluye el que se pueda establecer, como norma en casos de cesión de seguros, que sólo se entenderá revocado el beneficiario cuando el contrato de cesión así lo disponga, o que si no se dispone nada, sólo se entenderá *89revocada la designación si el cesionario efectivamente rea-liza el cambio de beneficiario.
La cesión de pólizas de seguros suscita muchos proble-mas en el derecho de seguros. En muchas jurisdicciones se han adoptado, por ley, normas análogas a la que propone hoy en su opinión concurrente la Jueza Asociada Señora Rodríguez.(4) En otras jurisdicciones, la doctrina y los tribunales están divididos en cuanto a los efectos de la cesión sobre el estado futuro de los beneficiarios de la póliza. Por otro lado, varias jurisdicciones han preferido no reconocer la sustitución automática del beneficiario luego de una ce-sión de seguro. Véase 2 Appleman, Insurance Law and Practice, with Forms Sec. 987, pág. 623 (Sup. 2005). De hecho, la tendencia más reciente de los tribunales norte-americanos, señala Appleman, ha sido no reconocer el cam-bio de beneficiario por efecto de una cesión a menos que todos los requisitos para el cambio de beneficiario que exige la ley o la póliza sean cumplidos.(5) Íd., pág. 624. Véanse, también: Douglass v. Equitable Life Assur. Soc., 90 So. 834 (1922); Anderson v. Broad Street Nat. Bank, 105 A. 599 (1918); Johnson v. New York Life Ins. Co., 138 P. 414 (1913). Igualmente, los tratadistas norteamericanos seña-lan que los beneficios que dejaría de recibir el beneficiario en una cesión automática están siempre supeditados a los términos de la cesión. Véase 2 Russ and Segalla, Counch on Insurance 3d Sec. 37:45, págs. 37-31 (1995).
*90La diversidad de legislaciones y la gran cantidad de po-sibilidades que existe en esta área evidencian la necesidad de que sea la Asamblea Legislativa y el Ejecutivo quienes determinen cuáles son los intereses que nuestro ordena-miento desea tutelar ante la cesión de una póliza. Hoy el Código de Seguros de Puerto Rico es claro en cuanto a la primacía en nuestro ordenamiento de la voluntad de las partes, y ese debe ser nuestro criterio guía en estos casos.
— O —

(1) El Art. 11.300 del Código de Seguros de Puerto Rico establece que:
“(1) Siempre que los beneficios de una póliza o contrato que haya expedido o en lo futuro expida un asegurador de vida o incapacidad, o los pagos que deba hacer sobre la misma, fueren pagaderos de conformidad con los términos de dicha póliza o contrato, o mediante el ejercicio de un derecho o privilegio con arreglo a los mismos, y el asegurador efectuare el pago de acuerdo con los términos de la póliza o contrato o de conformidad con cesión por escrito de la misma, a la persona designada en la *86póliza o contrato o en los comprobantes del asegurador o por dicha cesión como la persona con derecho a recibir dicho pago, éste exonerará plenamente al asegurador de toda reclamación con arreglo a la póliza o contrato, a menos que antes de efectuarse el pago, el asegurador hubiere recibido en su oficina matriz aviso escrito de otra persona o a nombre de la misma, al efecto de que dicha persona reclama tener derecho a pago o interés en la póliza o contrato.” (Énfasis suplido.) 26 L.P.R.A. sec. 1130.


(2) El Art. 11.280 del Código de Seguros de Puerto Rico dispone que:
“(1) Una póliza podrá ser transferible o no transferable, según se disponga por sus términos.
“(2) Con sujeción a los términos de la póliza relativos a su condición de transfe-rible, ya hubieren sido o fueren en lo futuro cedidas dichas pólizas, una póliza expe-dida por un asegurador de vida o de incapacidad, con arreglo a los términos de la cual pueda cambiarse el beneficiario a petición únicamente del asegurado, podrá ser transferida, bien dándose en garantía o traspasando el título de propiedad, mediante cesión otorgada por el asegurado solamente y entregada al cesionario, fuere o no fuere el depositario o cesionario el asegurador. La cesión dará derecho al asegurador a tratar con el cesionario como dueño o depositario de la póliza, de conformidad con los términos de la cesión, hasta que el asegurador hubiere recibido en su oficina matriz notificación por escrito de la terminación de la cesión o la garantía.” (Énfasis suplido.) 26 L.P.R.A. sec. 1128.


(3) El texto en inglés del acuerdo de cesión era el siguiente:
“FOR VALUE RECEIVED, I/We hereby assign, transfer and set over into as-signee/s named above and the executors, administrators, successors or assigns of said assignee/s all right, title, claim, interest and benefit which the undersigned has/have in and to the contract issued by THE TRAVELERS INSURANCE COMPANY, Hartford, Connecticut, identified above by contract of and name of Insures/ Annuitant, any contract of additional indemnity issued in connection therewith and any contract of insurance to which therewith and any contract of insurance to which the contract hereby transferred shall be converted in accordance with the terms thereof. Pursuant to this transfer such assignee/s shall be the owner of said contract and will have the right to exercise any and all options, rights and privileges provided therein and to receive any benefits which by its terms are payable to me/us or to my/our executors or administrators.
“This transfer of ownership of the contract shall not change nor constitute a change of the beneficiary designation existing at the time of transfer, nor transfer to the assignee/s the interest of any beneficiary except as to such beneficiary interests as I/we, my/our executors or administrators may have in the contract. The assignee/s may however, following this transfer of ownership change the beneficiary designation unless such designation has previously been made irrevocable.” (Énfasis suplido.) Apéndice, pág. 269.
Lo destacado en la porción anterior no tiene efecto alguno en nuestra jurisdic-ción porque, según el Art. 11.280 del Código de Seguros de Puerto Rico, supra, en Puerto Rico no se puede ceder una póliza si el beneficiario fue designado con carácter irrevocable.


(4) En este sentido, resulta de interés la norma venezolana, según la cual:
“El tomador podrá, en cualquier momento, ceder o pignorar la póliza, siempre que no hubiese designado beneficiario con carácter irrevocable. La cesión o la pigno-ración de la póliza implica la revocación del o los beneficiarios, quienes serán reha-bilitados en su condición una vez cesen los efectos de la cesión o la pignoración plenamente demostrado ante la empresa de seguros.” Art. 107 de la Ley de Contrato de Seguro, Decreto Núm. 1.505 de 30 de octubre de 2001.


(5) Es cierto que Appelman opina que la cesión debería resultar en un cambio del beneficiario anterior por el cesionario, puesto que la cesión debe conllevar un beneficio para éste. 2A Appleman, Insurance Law and Practice, with Forms Sec. 1257 (Sup. 2005). Sin embargo, no obstante la lógica y las bondades de esta posición, su adopción requeriría, a nuestro entender, una decisión sobre política pública que deben realizar las Ramas Legislativa y Ejecutiva.